In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. L, No. 512-320; to the Court of Appeal, Fourth Circuit, No. 2012-K-1360.
Writ granted. The rulings of the lower courts are reversed. The trial court abused its discretion in suppressing the statement made by defendant. The testimony of the detective at the suppression hearing was admissible to show defendant’s statement was a spontaneous utterance, not made in response to police interrogation. See State v. Shirley, 08-2106 (La.5/5/09); 10 So.3d 224 (hearsay testimony was admissible in a suppression hear*49ing). The case is remanded to the trial court for further proceedings.